Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         1 of113
                                                              of 13
Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         2 of213
                                                              of 13
Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         3 of313
                                                              of 13
Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         4 of413
                                                              of 13
Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         5 of513
                                                              of 13
Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         6 of613
                                                              of 13
Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         7 of713
                                                              of 13
Case 1:19-cv-05622-VEC-JLC Document 2 Filed 06/14/19 Page 8 of 13




                                                                    Case 1:19-cv-05622-UA Document 2 Filed 06/14/19 Page 8 of 13
Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         9 of913
                                                              of 13
Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         10 10
                                                            of 13
                                                                of 13
Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         11 11
                                                            of 13
                                                                of 13
Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         12 12
                                                            of 13
                                                                of 13
Case
  Case
     1:19-cv-05622-VEC-JLC
        1:19-cv-05622-UA Document
                           Document
                                  2 Filed
                                    2 Filed
                                          06/14/19
                                             06/14/19
                                                    Page
                                                      Page
                                                         13 13
                                                            of 13
                                                                of 13
